UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 7590 John Hancock Patriot Preferred Dividend Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette Senior Attorney and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: May 31 Date of reporting period: November 30, 2006 ITEM 1. REPORT TO SHAREHOLDERS. TABLE OF CONTENTS Your fund at a glance page 1 Managers report page 2 Funds investments page 6 Financial statements page 9 Notes to financial statements page 1 4 For more information page 2 4 CEO corner To Our Shareholders, The future has arrived at John Hancock Funds. We have always been firm believers in the powerful role the Internet can play in providing fund information to our shareholders and prospective investors. Recently, we launched a redesigned, completely overhauled Web site that is more visually pleasing, easier to navigate and, most importantly, provides more fund information and learning tools without overwhelming the user. Not long after we embarked on this major project, a study was released by the Investment Company Institute, the mutual fund industrys main trade group, which found that an overwhelming majority of shareholders consider the Internet the wave of the future for accessing fund information. Our new site sports fresher and faster ways to access account information. New innovations allow investors to view funds by risk level, track the performance of the John Hancock funds of their choice or sort funds by Morningstar, Inc.s star ratings. Investors who own a John Hancock fund through a qualified retirement plan and dont pay sales charges when making a purchase have the option of sorting by a Load Waived Morningstar Rating, thereby creating an apples-to-apples comparison with no-load funds that may also be available in their retirement plan. The new site also has more educational tools and interactive modules to educate and assist investors with their financial goals, from college savings to retirement planning. A new  I want to  feature allows investors to check performance, invest more money, update personal information or download prospectuses and forms quickly and easily. In another of our ongoing efforts to provide our shareholders with top-notch service, we also redesigned our shareholder reports, as you may have noticed with this report. We hope the larger size, more colorful cover and redesigned presentation of the commentary and data tables will draw you in and make them easier to read. After youve read your shareholder report, we encourage you to visit our new Web site  www.jhfunds.com  and take a tour. Its easy, fast and fun and allows you to be in control of what you see and do. In short, its the wave of the future! Sincerely, Keith F. Hartstein, President and Chief Executive Officer This commentary reflects the CEOs views as of November 30, 2006. They are subject to change at any time. Your fund at a glance The Fund seeks to provide high current income, consistent with preservation of capital, by normally investing at least 80% of its assets in dividend-paying securities. Over the last six months ► Preferred stocks and utility common stocks posted strong gains, fueled by waning inflation fears and the cessation of interest rate hikes. ► The Fund performed in line with its peers on a net asset value basis. ► Utility common stock holdings performed best. Top 10 issuers Lehman Brothers Holdings, Inc. 5.0% HSBC USA, Inc. 4.1% Citigroup, Inc. 4.6% Devon Energy Corp. 4.1% Bear Stearns Cos. Inc. 4.5% Apache Corp. 3.9% MetLife, Inc. 4.3% Alabama Power Co. 3.9% Southern California Edison Co. 4.2% SLM Corp. 3.5% As a percentage of net assets plus the value of preferred shares on November 30, 2006. 1 Managers report John Hancock Patriot Preferred Dividend Fund Preferred stocks and utility common stocks  the two primary areas of emphasis for John Hancock Patriot Preferred Dividend Fund  posted solid gains for the six-month period ended November 30, 2006. In the early months of the period, fixed income investments  including preferred stocks  performed poorly, hurt by news of strong economic growth and mounting inflation pressures, which in turn fueled concerns about more interest rate hikes. Because preferreds make fixed income payments in the form of dividends, their prices tend to move higher and lower in response to expectations for interest rates and inflation. Preferreds also were forced to contend with a glut of new issuance, which typically came to market with higher yields than already-outstanding securities, making older issues less attractive and putting pressure on their prices. But beginning in August, preferreds and utility commons began to rally strongly, bolstered by renewed optimism that the Federal Reserve Board would hold interest rates steady. A series of reports indicating that the housing market and other parts of the economy were slowing provided investors evidence that inflation wasnt the same concern it had been just a few months earlier. The rally gathered even more steam when the Fed held interest rates steady at each of its final three Open Market Committee meetings of the period in August, September and October. Against that backdrop, preferred stocks that offered a certain SCORECARD IN
